 

Exhibit 10.1

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

NON-EXCLUSIVE LICENSE AGREEMENT

 

This Non-Exclusive License Agreement (this “Agreement”), made as of this 29th
day of September, 2020 (“Effective Date”), by and between Abbott Laboratories,
having its principal place of business at 100 Abbott Park Road, Abbott Park, IL
60064-3500 USA (“Abbott”), and Quanterix Corporation, having its principal place
of business at 900 Middlesex Turnpike, Billerica, MA 01821 USA (“Quanterix”).

 

W I T N E S S E T H:

 

WHEREAS, Quanterix is the owner, or otherwise controls or has rights to, certain
Licensed Patents related to Single Molecule Detection;

 

WHEREAS, Abbott is a leading developer and manufacturer [***] for in vitro
diagnostic applications, [***];

 

WHEREAS, [***];

 

WHEREAS, Abbott desires to obtain a non-exclusive license under the Licensed
Patents to develop, have developed, make, have made, use, offer for sale, sell,
have sold, service, have serviced and import products and services;

 

WHEREAS, [***]; and

 

WHEREAS, Quanterix desires to grant to Abbott such non-exclusive license.

 

NOW, THEREFORE, in consideration of the mutual obligations and promises set
forth below, Abbott and Quanterix hereby agree as follows:

 

Article 1. Definitions

 

The following words and phrases, when used herein with initial capital letters,
shall have the meanings set forth or referenced below:

 

1.1“Affiliate” means an entity that: (a) directly or indirectly controls a Party
to this Agreement; or (b) is controlled, directly or indirectly by (i) a Party
or (ii) the ultimate parent company of a Party. For purposes of this definition,
“control” means ownership of more than fifty percent (50%) of the voting stock
of a company or otherwise having the power to govern the financial or operating
policies or appoint the management of an entity.

 

1.2[***]

 

1.3“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of
Chicago.

 

1.4“Calendar Quarter” means a period of three (3) consecutive months starting on
the first day of the calendar year (January 1) and the following each successive
three (3) consecutive month period.

 



 

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

1.5“Calendar Year” means each twelve (12) month period during the Term, which
shall begin on January 1 and end on December 31, provided, that the first
Calendar Year hereof shall begin on the Effective Date and end on the following
December 31.

 

1.6“Confidential Information” means (a) the existence, terms and conditions of
this Agreement (which shall constitute Confidential Information of each Party)
and (b) all information disclosed by either Party (the “Disclosing Party”) to
the other Party hereunder (the “Receiving Party”), in writing, orally, visually
and/or in another form or any information seen while on the premises of either
Party, including reports provided by either Party to the other Party under this
Agreement, except any portion thereof which:

 

(i)        is known to the Receiving Party, as evidenced by its written records,
before receipt thereof under this Agreement;

 

(ii)       is disclosed without restriction after execution of this Agreement to
the Receiving Party by a Third Party (as hereinafter defined) who has the right
to make such disclosure;

 

(iii)      is or becomes part of the public domain through no breach of this
Agreement or fault of the Receiving Party; or

 

(iv)      is independently developed by or for the Receiving Party by
individuals or entities without reference to or use of the information disclosed
to the Receiving Party hereunder, as evidenced by its written records.

 

1.7[***].

 

1.8“Dollars” and “$” each mean the lawful money of the United States.

 

1.9“Field” means in-vitro testing of samples for the purpose of detecting,
prognosing, predicting, monitoring the status of (including monitoring the
effect of treatment) or screening for, diseases, conditions, or infections of
any kind, [***].

 

1.10[***].

 

1.11“Governmental Authority” means any United States federal, state or local or
any non-U.S. governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

 

1.12“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, consent decree, settlement, determination or award entered by or
with any Governmental Authority.

 

1.13“Law” means any national, federal, state, provincial, local, municipal,
foreign, international, multinational or other constitution, law (including
common law), statute, treaty, directive, rule, regulation, ordinance, code,
Governmental Order or other legally enforceable requirement, agreement,
procedure or interpretation of any Governmental Authority.

 

1.14“Licensed Patents” means (a) all patent rights related to Single Molecule
Detection that are owned, acquired or controlled (whether through license,
sublicense or contract, or through control over an Affiliate with such right) by
Quanterix as of the Effective Date; (b) all patent rights related to the
patents, patent applications and invention disclosures listed in Exhibit 1.14 of
this Agreement; (c) all patent rights related to patent applications related to
Single Molecule Detection filed after the Effective Date to the extent claiming
inventions conceived or reduced to practice on or before the Effective Date as
documented in the written records of Quanterix on or before the Effective Date;
(d) any and all divisionals, continuations, reissues, reexamination, renewal,
continuations-in-part applications (as to claims that are entitled to a priority
date on or before the Effective Date or directed to inventions set forth in
clause (b)), extensions, substitutions, confirmations, registrations, or
revalidations of or to patents and patent applications included in the foregoing
clauses (a), (b) and (c); and (e) any and all foreign counterparts or
equivalents of any patent or patent application described in the foregoing
clauses (a), (b), (c) and (d).

 



Page 2

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

1.15“Licensed Product” means any product, [***] which but for the license
granted in this Agreement [***] would infringe one or more Valid Claims of a
Licensed Patent in the country within the Territory [***].

 

1.16“Net Sales” means the gross invoice price of a Licensed Product sold by
Abbott or its Affiliates to an unrelated Third Party in an arms-length
transaction [***].

 

1.17“Party” means Abbott or Quanterix and “Parties” shall mean Abbott and
Quanterix.

 

1.18[***].

 

1.19“Single Molecule Detection” [***]

 

1.20“Term” has the meaning ascribed to such term in Article 10.

 

1.21       “Territory” means worldwide.

 

1.22“Third Party” means any natural person, corporation, partnership, joint
venture, trust, governmental authority or other business entity or organization
other than either or both of the Parties or their Affiliates.

 

1.23“U.S. Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C.
§§ 101-1532.

 

1.24“Valid Claim” means a claim of an issued and unexpired patent included in
Licensed Patents, which claim has not been held invalid or unenforceable by a
final unappealable or non-appealed order of a court or agency of competent
jurisdiction, or which has not been admitted by the patentee to be invalid or
unenforceable.

 

Article 2. Grant of Rights

 

2.1License Grant. Quanterix hereby grants to Abbott and its Affiliates a
non-exclusive, royalty-bearing, license, without the right to sublicense, under
the Licensed Patents to develop, have developed, make, have made, use, offer for
sale, sell, have sold, service, have serviced and import Licensed Products in
the Field in the Territory.

 



Page 3

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

Article 3. Development and Commercialization of Licensed Products

 

3.1Abbott’s Responsibilities. Abbott shall have full responsibility and sole
discretion for the development and commercialization of Licensed Products
throughout the Territory, including all studies and filings required to obtain
regulatory approval to manufacture, market and sell the Licensed Products in the
Territory. Abbott shall develop and commercialize Licensed Products in
compliance with all applicable Law.

 

3.2Restrictions. [***].

 

3.3Diligence. [***].

 

3.4Development Updates. No more than once every [***] during the Term, Quanterix
may request from Abbott a written report describing in reasonable detail
Abbott’s development activities in connection with the Licensed Products,
including (a) the development activities conducted by Abbott during the previous
[***] period with respect to the Licensed Products and (b) Abbott’s then-current
development plans for the Licensed Products. Abbott shall provide such
development report [***] receipt of Quanterix’s written request. [***]. In
addition, to the extent requested by Quanterix, Abbott shall meet with Quanterix
telephonically or by video conference at a time and on a day mutually acceptable
to the Parties to discuss any development report provided by Abbott pursuant to
this Section 3.4.

 

Article 4. License Fees, Milestone Payments and Royalties

 

4.1Fees, Milestone Payments and Royalties. As consideration for the rights and
licenses granted by Quanterix to Abbott and its Affiliates and Quanterix’s
agreement to the other terms and conditions set forth in this Agreement, Abbott
shall pay to Quanterix the following:

 

4.1.1License Fees. Abbott shall pay to Quanterix a non-refundable,
non-creditable, payment in the amount of Ten Million Dollars ($10,000,000)
within ninety (90) days after the Effective Date.

 

4.1.2Milestone Payments. Abbott shall pay to Quanterix milestone payments equal
to: [***].

 

Under no circumstances shall the milestone payments described in this Section
4.1.2 collectively exceed [***]. Abbott shall provide Quanterix with prompt
written notice following the occurrence of each milestone event set forth in
Section 4.1.2.

 

4.1.3Royalty.

 

(a)Abbott shall pay to Quanterix a royalty equal to [***] of the Net Sales of
[***] that are Licensed Products that are sold in the Territory until such time
as the cumulative Net Sales of [***] that are Licensed Products equal [***].
Thereafter, Abbott shall pay to Quanterix a royalty equal to [***] of the Net
Sales of [***] that are Licensed Products that are sold in the Territory.

 

(b)Abbott shall pay to Quanterix a royalty equal to [***] of the Net Sales of
[***] that are Licensed Products that are sold in the Territory until such time
as the cumulative Net Sales of [***] that are Licensed Products equal [***].
Thereafter, Abbott shall pay to Quanterix a royalty equal to [***] of the Net
Sales of [***] that are Licensed Products that are sold in the Territory.

 



Page 4

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

4.2[***].

 

4.3Royalties Payable Only Once. Abbott’s obligation to pay royalties to
Quanterix pursuant to the terms of this Agreement shall be imposed only once
with respect to the same unit of Licensed Product, regardless of the number of
Valid Claims or patents set forth in Licensed Patents pertaining thereto. There
shall be no multiple royalties payable under this Agreement.

 

4.4[***].

 

4.5Payment Terms. Royalties payable pursuant to Section 4.1.3 shall be payable
on Net Sales of Licensed Products on a country-by-country basis. Abbott shall
pay to Quanterix within [***] following the end of each Calendar Quarter
royalties based on the Net Sales during the previous Calendar Quarter. Upon
termination of Abbott's obligation to remit royalty payments to Quanterix with
respect to any Licensed Product in any country, Abbott and its Affiliates shall
have a fully paid, irrevocable, royalty-free, perpetual license in such country
to the Licensed Patents to develop, have developed, make, have made, use, offer
for sale, sell, have sold, service, have serviced and import such Licensed
Product.

 

4.6Royalty Reports.

 

(a) Within [***] after the end of each Calendar Quarter, Abbott shall deliver to
Quanterix a royalty report that specifies on a country-by-country basis: (i) the
Net Sales of Licensed Products by Abbott and its Affiliates during such Calendar
Quarter, (ii) the applicable royalty rate under this Agreement with respect to
such Net Sales; (iii) the royalty calculation and royalties payable in Dollars
with respect to such Net Sales; (iv) the amount of withholding taxes, if any,
required by applicable Law to be deducted with respect to such royalties and (v)
any reduction to the royalty applied by Abbott pursuant to Section 4.4.

 

(b) In the event that any of the Net Sales reflected in a royalty report
delivered to Quanterix pursuant to Section 4.6(a) are attributable to a Licensed
Product that is characterized as a Licensed Product because of the patents
identified as Specified Licensed Patents in Exhibit 1.14 and irrespective of
whether such Licensed Product may also be characterized as a Licensed Product
because of any other Licensed Patent (a “Specified Licensed Product”), then
Abbott shall specify in such royalty report the portion of the Net Sales during
the applicable Calender Quarter that are attributable to Specified Licensed
Products.

 

4.7Transfer of Payments. All payments due and payable to Quanterix hereunder
shall be made in Dollars by wire transfer of immediately available funds to the
following account:

 

[***]

[***]

 

4.8Currency Conversion. For sales made in a currency other than US Dollars,
royalties payable under the Agreement shall be determined by Abbott using its
then-current standard conversion methodology consistent with generally accepted
accounting principles.

 

4.9Tax Withholding. Insofar as any and all earned royalties and other payments
that are due to Quanterix under this Agreement are subject to taxation where the
taxes are imposed on Quanterix, Quanterix shall bear all such taxes. Quanterix
hereby authorizes Abbott to withhold such taxes from the payments that are
payable to Quanterix hereunder if Abbott is either: (a) required to do so under
the tax Laws of the country of sale; or (b) directed to do so by an agency of
such government. Abbott shall provide Quanterix with the best available evidence
of payment whenever Abbott deducts such taxes from any payment due Quanterix.
Where any sum due to be paid to Quanterix is subject to any withholding or
similar tax, the Parties shall use commercially reasonable efforts to do all
such acts and things and to sign all such documents as shall enable them to take
advantage of any applicable double taxation agreement or treaty. If there is no
applicable double taxation agreement or treaty, or if an applicable double
taxation agreement or treaty reduces but does not eliminate such withholding or
similar tax, Abbott or its Affiliates shall pay such withholding or similar tax
to the appropriate government authority, deduct the amount so paid from the
amount otherwise due Quanterix, and secure and send to Quanterix the available
evidence of such payment.

 



Page 5

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

4.10Preferential Terms. [***].

 

Article 5. Books and Records

 

5.1Record Keeping. Abbott shall keep full and accurate accounting records of Net
Sales of Licensed Products under the licenses granted herein in sufficient
detail to determine the royalties payable by Abbott to Quanterix hereunder. Upon
reasonable written notice to Abbott, Quanterix shall have the right during
normal business hours during the term of this Agreement and for six (6) months
after its termination to have an independent certified public accountant
selected by Quanterix and acceptable to Abbott (the “Auditor”) audit Abbott’s
records pertaining to Net Sales of Licensed Product under the licenses granted
herein on a confidential basis to verify the royalties payable by Abbott to
Quanterix pursuant to this Agreement; provided, however, that such audit shall
not: (a) take place more frequently than once per calendar year; and (b) cover
records for more than the preceding two (2) years. Such certified public
accountant shall enter into a non-disclosure agreement with confidentiality
provisions at least as stringent as those set forth in this Agreement and shall
only disclose to Quanterix its conclusion as to the accuracy of the royalty
reports and payments. Any adjustment in payment shall be made within ninety (90)
days after demonstration of any underpayment or overpayment.

 

5.2Cost of Audits. All fees and expenses of any audit requested by Quanterix
pursuant to Section 5.1 shall be borne by Quanterix; provided, however, that if
any such audit reveals that Abbott underpaid the royalties due to Quanterix
under this Agreement as to the time period being audited by [***] of the amount
that was payable for such time period and the underpayment amount is [***], then
Abbott shall reimburse Quanterix for the cost of such audit in addition to
paying to Quanterix the amount of such underpayment.

 

Article 6. Patents

 

6.1Patent Costs. Quanterix is and shall remain solely responsible for advancing
and making payment of all costs, including legal fees, incurred for the
drafting, filing, and prosecution of applications for Licensed Patents in the
Territory, maintaining all Licensed Patents in the Territory, including any
re-issues, re-examinations, post grant reviews, appeals and oppositions, and all
maintenance fees and taxes for all patent applications and patents issuing
therefrom in the Territory. Quanterix shall promptly, and in no event later than
ten (10) days following the end of the applicable Calendar Quarter, provide a
written report to Abbott identifying any material change in the current status
of any Licensed Patent, such as grant, opposition, invalidity, action,
abandonment, or patent termination.

 



Page 6

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

6.2Updates to Licensed Patents. Quanterix shall be responsible for updating
Exhibit 1.14 to include the current status, developments and updates to Licensed
Patents listed therein and providing written notice to Abbott of the status,
developments and updates thirty (30) days following the end of the applicable
Calendar Quarter. Abbott’s royalty obligations pursuant to Section 4.1.3 shall
begin upon receipt of notice under this Agreement that a patent included in
Licensed Patents has issued.

 

6.3Third Party Infringement. Each Party shall provide to the other all
non-confidential and non-privileged information in its possession concerning any
potential infringement of Licensed Patents by a Third Party within thirty (30)
days after becoming aware of such infringement. During the Term of this
Agreement, if either Party becomes aware that any Third Party (“Infringing Third
Party”) is infringing any Valid Claim, such Party shall notify the other Party.
Quanterix shall have sole discretion to institute legal proceedings against such
Infringing Third Party with respect to the alleged infringement of the Licensed
Patents. If within ninety (90) days after the date of such notice Quanterix has
not either caused such infringement to stop, entered into a license with such
Infringing Third Party or commenced and continued to diligently pursue legal
proceedings against such Infringing Third Party, then the Parties shall mutually
agree on an appropriate adjustment of the royalties and milestone fees payable
by Abbott under this Agreement to reflect any adverse impact that Quanterix’
failure to enforce such Licensed Patents has on the Licensed Products in the
country or countries in which said infringement is taking place. Quanterix shall
bear the cost and expense of such legal proceedings and Quanterix shall receive
all compensation that results from such legal proceedings.

 

6.4Infringement of a Third Party’s Patent.

 

6.4.1Each Party shall provide prompt notice to the other Party if it becomes
aware that a Third Party has obtained in any country a patent which claims the
same subject matter as any Licensed Patent.

 

6.4.2Each Party shall notify the other Party promptly of any Claim for
infringement of any patents belonging to Third Parties which has been
threatened, or has brought against either Party, by reason of the manufacture,
use, sale or importation of any Licensed Product. If a Claim for infringement is
brought by a Third Party against Abbott with regard to any Licensed Product
manufactured, used, sold or imported by Abbott, Abbott shall defend such actions
at its own cost and expense. Abbott shall have the right to control such Claim
and to settle such Claim at its sole expense and retain all damages received, if
any, provided, that any such settlement shall not, without the consent of
Quanterix, impose any liability or obligation on Quanterix or otherwise
adversely affect the scope, validity or enforceability of any of the Licensed
Patents.

 

6.5Quanterix and Abbott agree to reasonably cooperate with each other in any
infringement Claim brought by or against a Third Party and covered by this
Agreement. To the extent any Claim for infringement pursuant to Section 6.4.2 is
controlled by Abbott pursuant to this Agreement, at the request and expense of
Abbott, Quanterix shall permit reasonable access to all relevant records,
papers, information, samples, specimens, etc., during regular business hours and
upon reasonable notice. Nothing contained herein shall be deemed or construed to
require Quanterix to disclose to Abbott any Confidential Information or
proprietary information in the absence of a confidentiality agreement, joint
defense agreement or other written agreement providing for such disclosure in a
form mutually acceptable to the Parties.

 



Page 7

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

6.6Rights in Bankruptcy. All Licensed Patents and licenses granted under or
pursuant to this Agreement are, and shall be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code or any applicable analogous
provisions in any other country or jurisdiction, licenses of rights to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. Quanterix agrees that Abbott and its Affiliates, as licensees of such
rights under this Agreement, shall retain and may fully exercise all of their
rights and elections under the U.S. Bankruptcy Code or any analogous provisions
in any other country of jurisdiction. The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against Quanterix
under the U.S. Bankruptcy Code or any analogous provisions in any other country
or jurisdiction, Abbott shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, which, if not already in Abbott’s
possession, shall be promptly delivered to it (a) upon Quanterix’s receipt of a
notice from Abbott requesting such information, unless Quanterix elects to
continue to perform all of its obligations under this Agreement, or (b) if not
delivered under clause (a) above, following the rejection of this Agreement by
or on behalf of Quanterix, upon receipt of a notice from Abbott requesting such
information. All of Abbott’s rights, powers and remedies provided herein are in
addition to and not in substitution for any and all other rights, powers and
remedies now or hereafter existing at Law or in equity (including under
applicable bankruptcy Laws) in the event of the commencement of a case by or
against Quanterix under the bankruptcy Laws. It is the intention and
understanding of the Parties that the rights granted to Abbott under this
Section 6.6 are essential to Abbott’s business. Quanterix acknowledges that
damages for breach of this Section would be difficult to calculate and are not
an adequate remedy.

 

Article 7. Representations and Warranties

 

7.1General Representations and Warranties. Each Party hereby represents and
warrants to the other Party that:

 

7.1.1it is duly organized, validly existing and in good standing under the Laws
of its state of incorporation;

 

7.1.2it has all requisite corporate power and authority and has taken all
corporate action necessary in order to execute, deliver and perform this
Agreement and to perform its obligations hereunder;

 

7.1.3this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with its terms; and

 

7.1.4the execution, delivery and performance of this Agreement by it does not
(i) conflict with any agreement, instrument or understanding, oral or written,
to which it is a party or by which it may be bound; and (ii) violate any
applicable Law or Governmental Order.

 

7.2Intellectual Property Warranties. Quanterix represents and warrants to Abbott
that (a) Quanterix is the sole owner of, or otherwise controls, the Licensed
Patents, (b) Quanterix has the right to grant the rights and licenses granted to
Abbott and its Affiliates herein, (c) Quanterix has not granted to any Third
Party any rights or licenses inconsistent or in conflict with the rights and
licenses granted to Abbott and its Affiliates herein, (d) to Quanterix’s
knowledge, the Licensed Patents are valid and enforceable, (e) Quanterix is not
a party to any existing agreement, option, commitment, or rights, with, of or to
any Third Party that would require or allow Quanterix to transfer, license or
otherwise make available to such Third Party any rights, intellectual property,
know-how or technology of Abbott or its Affiliates, including under that certain
joint development and license agreement entered into on November 14, 2012, by
bioMérieux and Quanterix, (f) as of the Effective Date, there are no adverse
actions, suits or claims pending against Quanterix in any court or by or before
any governmental body or agency with respect to the Licensed Patents and to the
best of Quanterix’s knowledge, except as previously disclosed in writing to
Abbott, no such actions, suits or claims have been threatened against Quanterix;
(g) to Quanterix’s knowledge, the exploitation of the Licensed Patents do not
infringe, misappropriate or otherwise violate any intellectual property of any
Third Party; and (h) other than as set forth on Exhibit 1.14, Quanterix has no
invention disclosures as of the Effective Date related to the Single Molecule
Detection technology. Quanterix shall consult with Abbott prior to the
abandonment of any Licensed Patent that is reasonably likely to adversely affect
the license granted to Abbott under this Agreement.

 



Page 8

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

7.3Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY
HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.

 

7.4No Warranty of Success. Nothing contained in this Agreement shall be
construed as a warranty, either express or implied, on the part of either Party
that (a) research, development or commercialization efforts shall yield a
Licensed Product or otherwise be successful or meet its goals, time lines or
budgets, or (b) the outcome of any research, development or commercialization
efforts utilizing the Licensed Patents shall be commercially exploitable in any
respect.

 

Article 8. Indemnification

 

8.1By Quanterix. Quanterix shall indemnify, defend and hold harmless Abbott, its
Affiliates, and their respective officers, directors, employees, agents and
representatives (hereinafter “Abbott Indemnitees”) from and against any and all
Third Party liabilities, claims, demands, actions, suits, losses, damages, costs
and expenses (including reasonable attorneys’ fees) (“Claim”) based upon or
arising out of: (a) Quanterix’s negligence, recklessness, or willful or
deliberate misconduct; or (b) the material breach of this Agreement or any
covenant, agreement, representation or warranty made by Quanterix in this
Agreement; provided, that Quanterix shall not be required to indemnify any
Abbott Indemnitee to the extent such Claim arises from the manufacture, use,
sale or importation by or on behalf of Abbott of Licensed Products, or Abbott’s
negligence, willful or deliberate misconduct or recklessness, Abbott’s breach of
any provision of this Agreement, or any other matter for which Abbott is
responsible to indemnify Quanterix pursuant to Section 8.2.

 



Page 9

 

 

8.2By Abbott. Abbott shall indemnify, defend and hold harmless Quanterix and its
officers, directors, employees, agents and representatives (hereinafter
“Quanterix Indemnitees”) from and against any and all Claims based upon or
arising out of: (a) the manufacture, use, sale or importation of Licensed
Products; (b) Abbott’s negligence, recklessness, willful or deliberate
misconduct; or (c) the material breach of this Agreement or any covenant,
agreement, representation or warranty made by Abbott in this Agreement;
provided, that Abbott shall not be required to indemnify any Quanterix
Indemnitee to the extent such Claim arises from Quanterix’s negligence, willful
or deliberate misconduct or recklessness, Quanterix’s breach of any provision of
this Agreement, or any other matter for which Quanterix is responsible to
indemnify Abbott pursuant to Section 8.1.

 

8.3Indemnification Procedures. A Party seeking indemnification (the “Indemnified
Party”) from the other Party (the “Indemnifying Party”) shall promptly provide
notice to the Indemnifying Party of any pending or threatened claim or demand
asserted, or any other matter or circumstance that arises, that has given or
could reasonably be expected to give rise to a right of indemnification under
this Agreement (including a pending or threatened claim or demand asserted by a
third party against the Indemnified Party, such claim being a “Third Party
Claim”); provided, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Article 8 except to
the extent the Indemnifying Party is prejudiced by such failure. Except as
otherwise provided in this Section, no settlement or compromise of a Third Party
Claim shall be binding on a Party without its prior written consent, not to be
unreasonably withheld or delayed. So long as the Indemnifying Party is actively
defending the Claim, the Indemnified Party shall not settle any such Claim
without the prior written consent of the Indemnifying Party, such consent not to
be unreasonably withheld or delayed. If the Indemnifying Party does not assume
and conduct the defense of the Claim as provided above, (a) the Indemnified
Party may defend against, and consent to the entry of any judgment or enter into
any settlement with respect to the Claim in any manner the Indemnified Party may
deem reasonably appropriate (and the Indemnified Party need not consult with, or
obtain any consent from, the Indemnifying Party in connection therewith), and
(b) the Indemnifying Party shall remain responsible to indemnify the Indemnified
Party as provided in this Article 8.

 

8.4Termination of Indemnification Obligations. All obligations for
indemnification on the part of the Parties hereto shall expire four (4) years
after the date of termination of this Agreement, except with respect to Claims
already notified to the other Party prior to the end of such four (4) year
period, which shall continue until the related Claim for indemnification has
been satisfied or otherwise resolved pursuant to the terms of this Agreement.

 

8.5Limited Liability. NEITHER PARTY HERETO WILL BE LIABLE FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE OR MULTIPLE DAMAGES
ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR
LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT REGARDLESS
OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 8.5 IS INTENDED TO LIMIT
OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY WITH
RESPECT TO RECOVERY OF DAMAGES AWARDED TO THIRD PARTY CLAIMANTS (OTHER THAN AN
INDEMNITEE) IN THIRD PARTY CLAIMS FOR WHICH INDEMNIFICATION IS SOUGHT UNDER THIS
ARTICLE 8, OR DAMAGES AVAILABLE FOR BREACHES OF CONFIDENTIALITY OBLIGATIONS IN
ARTICLE 9.

 



Page 10

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

Article 9. Covenants

 

9.1Confidentiality. It is contemplated that from time to time during the course
of the performance of this Agreement either Party may disclose its Confidential
Information to the other Party. Each Party shall not: (a) use or disclose
Confidential Information received from the other Party for any purpose other
than the performance of the Receiving Party’s obligations hereunder; and (b)
disclose Confidential Information to any Third Party, although either Party
shall have the right to disclose the other Party’s Confidential Information as
permitted by Section 9.3. Each Party shall preserve the confidential nature of
the other Party’s Confidential Information in a manner similar to that which it
uses to preserve the confidential nature of its own proprietary, non-public
information of similar nature and sensitivity. Each Party shall be responsible
for the imposition of the confidentiality provisions provided for in this
Section upon its own staff, consultants and other advisors prior to disclosing
any Confidential Information.

 

The obligations of the Parties relating to the other Party’s Confidential
Information shall expire seven (7) years after the earlier of the expiration or
termination of this Agreement. Notwithstanding the foregoing, obligations of
confidentiality and non-use with respect to any Confidential Information
included in a royalty report pursuant to Section 4.6 obtained from an audit
pursuant to Article 5, or otherwise identified as a trade secret by either
Party, either orally, visually or in writing, shall remain in place for so long
as the applicable Confidential Information retains its status under applicable
Law.

 

9.2Public Announcements or Disclosures. Neither Party shall, and each Party
shall cause its Affiliates not to, make any public announcement, press release
or other public disclosure concerning this Agreement or its subject matter, or
make any other public statement which includes the name of the other Party or
any of its Affiliates concerning the matters described herein, without the prior
written approval of the other Party, except (a) for any such disclosure that is
required by applicable Law or the rules of a stock exchange on which the
securities of the disclosing Party are listed; and (b) in the case of Abbott,
for any such disclosure that may be required to develop or commercialize
Licensed Products including as necessary or appropriate to secure approvals
and/or make regulatory submissions in any country with respect to a Licensed
Product, or as necessary in prosecuting or defending litigation related to a
Licensed Product. In the event a Party is required to make a public disclosure
concerning this Agreement or its subject matter, or make any other public
statement which includes the name of the other Party or any of its Affiliates
concerning the matters described herein by applicable Law or the rules of a
stock exchange on which its securities are listed, such Party shall (i) submit
the proposed disclosure in writing to the other Party prior to the date of
disclosure, (ii) provide the other Party a reasonable opportunity to comment
thereon, and (iii) use commercially reasonable efforts to preserve the
confidentiality of the provisions of this Agreement to the extent permitted by
applicable Law. The contents of any other announcement or filing or similar
publicity that has been reviewed and approved by the Reviewing Party may then be
re-released by the other Party without a requirement for advance notice or
re-approval. Abbott acknowledges that Quanterix intends to issue the press
release attached as Exhibit 9.2 regarding the execution of this Agreement
shortly after the Effective Date and a Form 8-K in the form reviewed and
approved by Abbott concurrent with the execution hereof, and that such press
release and Form 8-K shall be deemed reviewed and approved by Abbott.

 



Page 11

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

9.3Permitted Disclosures.

 

9.3.1Nothing in this Agreement shall be construed to restrict either Party from
disclosing Confidential Information as required by applicable Law, including by
a court order or other Governmental Order or request, provided in each case
Receiving Party shall, to the extent legally permitted, give the Disclosing
Party prompt written notice (and in any case at least five (5) Business Days’
notice) of such request or requirement in order to allow Disclosing Party to
take whatever action it deems necessary to protect its Confidential Information.
In the event that no protective order or other remedy is obtained, or a Party
waives compliance with the confidentiality obligations herein, the Receiving
Party shall furnish only that portion of the Confidential Information which it
is advised by counsel as being legally required. In addition, the Receiving
Party shall permit the Disclosing Party to attempt to limit such disclosure by
appropriate legal means.

 

9.3.2Notwithstanding the nondisclosure obligations set forth in Section 9.1,
each Party may disclose the Confidential Information of the other Party to those
Third Parties: (a) who have a reasonable need for the Confidential Information
in the performance of their services in connection with the matters (including
the development and commercialization of products and services) set forth in
this Agreement; (b) who are informed of the confidential nature of the
Confidential Information; and (c) who are bound not to disclose such
Confidential Information or use the same except in the performance of its
contractual obligations to Abbott or Quanterix.

 

9.3.3Notwithstanding the nondisclosure obligations set forth in Section 9.1,
each Party may disclose the terms of this Agreement to such Party’s and its
Affiliates’ officers, employees, directors, consultants and agents who need to
know such information for purposes of the matters contemplated herein and to
such Party’s actual or potential acquirers, investment bankers or other
financial advisors, or actual or potential investors or lenders who need to know
such information for purposes of the contemplated transaction (collectively,
“Representatives”); provided that (x) each such disclosee has been directed by
such Party to treat such information confidentially, (y) such disclosee is
subject to confidentiality obligations under existing agreements or professional
standards that are no less restrictive than those set forth in this Agreement
and (z) each Party shall be responsible for any breach of this Agreement by any
of its Representatives.

 

9.4Tufts License. Abbott acknowledges that Quanterix obtained rights to certain
Licensed Patents through an Exclusive License Agreement between Tufts University
("Tufts") and Quanterix effective June 18, 2007, as amended as of the Effective
Date (the “Tufts License”). Abbott acknowledges that (i) except as provided
under (iii) below, no sublicense rights pursuant to the Tufts License may be
sublicensed or assigned to another party without the prior approval of Tufts;
(ii) the obligations to Tufts under Sections 3.6, 3.7, 3.8, 3.9, 5.8, 5.9, 5.10,
8.1, 9.2, 11 (excluding the requirements of additional insureds and furnishing
certificates of insurance solely to the extent consistent with Section 11.2 of
the Tufts License) and 12.3 will be binding on Abbott and be enforceable by both
Tufts and Quanterix; and (iii) in the event of the license from Tufts to
Quanterix terminating or becoming non-exclusive, Abbott shall be bound directly
to Tufts under the terms of this Agreement to extent applicable (e.g., Abbott
shall have only a direct license from Tufts for the Field as defined herein).
Quanterix shall provide Abbott with prompt written notice of any breach or
allegation of breach of the Tufts License.

 



Page 12

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

9.5Marking. Abbott shall mark all Licensed Products with the appropriate patent
number(s) as required for compliance with the requirements of 35 U.S.C. § 287.

 

Article 10. Term and Termination

 

10.1Term. This Agreement shall commence on the Effective Date and shall remain
in full force and in effect until the expiration of the last Valid Claim within
the Licensed Patents, or as of the effective date of termination if terminated
earlier as provided herein (“Term”). At the end of the Term, unless terminated
early by Abbott pursuant to Section 10.2, or by Quanterix pursuant to Section
10.3, Abbott shall have a fully-paid up, royalty-free, irrevocable and perpetual
license to the Licensed Patents.

 

10.2Termination without Cause. Abbott may terminate this Agreement at any time
without cause, upon sixty (60) days prior written notice to Quanterix, at which
time all licenses granted by Quanterix to Abbott under this Agreement shall
terminate.

 

10.3Termination for Cause. Either Party may terminate this Agreement upon
written notice to the other Party in the event the other Party: (a) materially
breaches this Agreement and fails to cure such breach within sixty (60) days
after receipt of written notice of breach from the non-breaching Party; or (b)
files or otherwise becomes subject to bankruptcy or insolvency proceedings which
continue unstayed and in effect for a period of sixty (60) or more days.
Notwithstanding anything to the contrary contained herein, this Agreement may
not be terminated for cause pursuant to clause (a) of this Section 10.3 without
first attempting to resolve the matter underlying such breach through the ADR
procedures set forth in Section 11.10.

 

10.4Accrued Obligations. The termination, expiration, cancellation or
abandonment of this Agreement through any means and for any reason shall not
relieve the Parties of any obligations accruing prior thereto, and shall be
without prejudice to the rights and remedies of either Party with respect to the
antecedent breach of any of the provisions of this Agreement.

 

10.5Survival. The following provisions shall survive expiration or early
termination of this Agreement: Articles 1, 8 (as to events giving rise to
indemnification that occurred prior to expiration or termination only), 9 and 11
(except for Section 11.7) and Sections 10.4, 10.5 and 10.6. In addition, all
provisions that survive termination, that are irrevocable or that arise due to
termination shall survive in accordance with their terms. Notwithstanding the
above, any provisions of this Agreement contemplated by their terms to pertain
to a period of time following expiration or termination of this Agreement shall
survive only for the specified period of time.

 

10.6Effect of Termination. Upon the termination of this Agreement pursuant to
Section 10.3, (a) all licenses granted by Quanterix to Abbott under this
Agreement shall terminate and (b) Abbott shall have the right to sell such
inventory of Licensed Products as it shall have on hand at the time of
termination, subject to Abbott’s payment of royalties on such sales pursuant to
Section 4.1.3.

 



Page 13

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

Article 11. Miscellaneous

 

11.1Entire Agreement. This Agreement, together with the Exhibits incorporated by
reference herein, constitutes the entire agreement between the Parties
concerning the subject matter hereof, and supersedes all written and oral prior
agreements or understandings with respect thereto. Nothing contained herein
shall amend or alter that certain N on-Exclusive License Agreement effective as
of December 31, 2016 by and between Abbott and Quanterix.

 

11.2Waiver / Modification. No waiver or modification of any of the terms of this
Agreement shall be valid unless in writing and signed by an authorized
representative of each Party. Failure by either Party to enforce any of its
rights under this Agreement shall not be construed as a waiver of such rights,
nor shall a waiver by either Party in one (1) or more instances be construed as
constituting a continuing waiver or as a waiver in other instances.

 

11.3Severability. If any term or provision of this Agreement for any reason
shall be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other term or provision
hereof, and this Agreement shall be interpreted and construed as if such term or
provision, to the extent the same shall have been held to be invalid, illegal or
unenforceable, had never been contained herein.

 

11.4Assignment. This Agreement (including any rights or obligations hereunder)
shall not be assignable or otherwise transferred to any Third Party by either
Party without the other Party’s prior written consent, which consent shall not
be withheld unreasonably; except such assignment or transfer by a Party
(“Assigning Party”) is permitted, without the other Party’s consent, (a) to an
Affiliate of the Assigning Party; (b) in connection with the transfer or sale of
all or substantially all of the Assigning Party’s business or assets related to
this Agreement; or (c) in the event of the Assigning Party’s merger,
consolidation or change in control. Any permitted assignee shall assume all
obligations of the Assigning Party under this Agreement.

 

11.5Relationship of the Parties. The relationship of the Parties is that of
independent contractors. Nothing contained in this Agreement shall be construed
so as to constitute the Parties as partners, joint venturers, or agents of the
other. Neither Party nor its Affiliates has any express or implied right or
authority under or by virtue of this Agreement to assume or create any
obligations or make any representations or warranties on behalf of or in the
name of the other Party or its Affiliates.

 

11.6Notices. All notices and other communications hereunder or by reason of this
Agreement shall be in writing and shall be delivered personally, sent by
nationally recognized overnight courier (charges prepaid) or by registered or
certified mail (postage prepaid) to the following addresses of the respective
Parties (or to such other address for a Party as shall be specified by like
notice made pursuant to this Section):

 



Page 14

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

  If to Quanterix:   Quanterix Corporation
900 Middlesex Turnpike
Billerica, MA 01821
Attn: President and CEO           with copy to:   Quanterix Corporation
900 Middlesex Turnpike
Billerica, MA 01821
Attn: General Counsel           If to Abbott:   Abbott Laboratories
Abbott Diagnostics Division
Bldg. CP1-2, Dept. IPIA
100 Abbott Park Road
Abbott Park, IL 60064
Attn: [***]           with copy to:   Abbott Laboratories
Diagnostics Legal Operations
Bldg. CP1-4, Dept. 32CO
100 Abbott Park Road
Abbott Park, IL 60064

 

Notices shall be effective upon receipt if personally delivered, on the first
Business Day following deposit with a nationally recognized overnight courier
service or on the third Business Day following the date of mailing if sent via
registered or certified mail in the United States.

 

11.7Force Majeure. Any delay in the performance of any of the duties or
obligations of either Party under this Agreement caused by an event outside the
affected Party's reasonable control shall not be considered a breach of this
Agreement, and the time required for performance shall be extended for a period
equal to the period of such delay. Such events shall include: acts of God;
pandemics, acts of terrorism; riots; embargoes; fires; explosions; earthquakes;
floods; shortages of material or energy; or other unforeseeable causes beyond
the reasonable control and without the fault or negligence of the Party so
affected. The Party so affected shall give prompt notice to the other Party of
such cause and shall take whatever reasonable steps are necessary to relieve the
effect of such cause as rapidly as possible.

 

11.8Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of each of the Parties and each Party’s respective permitted assigns and
successors.

 

11.9Governing Law. This Agreement, the performance, enforcement, breach or
termination hereof, and any disputes arising in any manner out of, or in
relation to, this Agreement (a “Dispute”) shall be construed, governed,
interpreted and enforced in accordance with the Laws of the State of New York,
USA, without regard to its choice of law principles, except that questions
affecting the construction and effect of any patent shall be determined by the
Law of the country in which the patent shall have been granted.

 

11.10Dispute Resolution. In the event of any Dispute between the Parties, the
Parties shall follow the binding alternative dispute resolution procedure
("ADR") described on Exhibit 11.10.

 



Page 15

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

11.11Interpretation. When a reference is made in this Agreement to Sections,
Subsections, Tables or Exhibits, such references shall be to a Section,
Subsection, Table or Exhibit to this Agreement unless otherwise indicated. The
word “or” shall not be exclusive; the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” Where the context hereto requires, the singular
number shall be deemed to include the plural and vice-versa. Headings of
Articles, Sections and Subsections have been added for the convenience of
reference only and shall neither be relied upon in construing this Agreement nor
be deemed to be a part hereof. Use of any gender herein to refer to any person
shall be deemed to comprehend masculine, feminine and neuter unless the context
clearly requires otherwise. Unless otherwise specified in a particular case, the
word “days” refers to calendar days. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is referenced in the beginning or at
the end of the calculation of such period shall be excluded (for example, if an
action is to be taken within two (2) days after a triggering event and such
event occurs on a Tuesday, then the action must be taken on or before Thursday
and if any action is to be taken within or no later than two (2) days before a
target date and the target date is a Thursday, the action must be taken before
Tuesday). If the last day of any period referenced herein is a non-Business Day,
the period in question shall end on the next succeeding Business Day. If the
triggering event for any act to be done or step to be taken pursuant to this
Agreement occurs after normal business hours, such triggering event shall be
deemed to have occurred on the next succeeding Business Day. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes or promulgation of
regulations and rules thereunder and references to all attachments, schedules
and exhibits thereto and instruments incorporated therein.

 

11.12Counterparts. This Agreement may be executed in two (2) original
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic method shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

11.13Mutual Drafting. This Agreement is the joint product of Abbott and
Quanterix, and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of the Parties and their respective
legal counsel and advisers. Any rule of construction that a document shall be
interpreted or construed against the drafting Party shall not be applicable.

 

11.14No Reliance. Each Party hereby acknowledges and represents that it has not
relied on any representation, warranty, or other assurance, except those set out
in this Agreement. The Parties hereby waive all rights and remedies, at Law or
in equity, arising or which may arise as the result of a Party’s reliance on
such representation, warranty, or other assurance, provided that nothing herein
shall be construed as a restriction or limitation of said Party’s right to
remedies associated with the gross negligence, willful misconduct or fraud of
any person or Party taking place prior to, or contemporaneously with, the
execution of this Agreement.

 



Page 16

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

11.15Abbott’s Affiliates. Abbott guarantees that its Affiliate(s) shall comply
with the terms and conditions of this Agreement, and any undertaking by any such
Affiliate shall not release Abbott of any of its obligations hereunder.

 

[Remainder of Page Intentionally Left Blank]

 



Page 17

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed on its
behalf by its duly authorized representative(s) as of the Effective Date.

 

ABBOTT LABORATORIES   QUANTERIX CORPORATION           By: /s/ JOHN F. GINASCOL  
By: /s/ KEVIN HRUSOVSKY           Title: EXECUTIVE VICE PRESIDENT, CORE
DIAGNOSTICS   Title: PRESIDENT & CHIEF EXECUTIVE OFFICER           Date:
September 29, 2020   Date: September 29, 2020

 

[Signature Page to Non-Exclusive License Agreement]

 



Page 18

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

EXHIBIT 1.14

 

Licensed Patents

 

[***]

 



Page 19

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

EXHIBIT 9.2

 

PRESS RELEASE

 

Quanterix Enters into a License Agreement that Grants Abbott Access to Portfolio
of Bead-Based Technology Patents for Use in In Vitro Diagnostics

 

BILLERICA, Mass., XXX – Quanterix Corporation (NASDAQ: QTRX), a company
digitizing biomarker analysis to advance the science of precision health, today
announced it has entered into a non-exclusive royalty-bearing license agreement
with Abbott Laboratories (NYSE: ABT), the global healthcare company. The
non-exclusive license grants Abbott access to Quanterix’s portfolio of
bead-based technology patents for use in in vitro diagnostic (IVD) applications.

 

Under the terms of the agreement, Quanterix will receive an initial license fee,
milestone fees subject to the achievement by Abbott of future development,
regulatory, and launch milestones and royalties on the sale of licensed
products. To learn more about Quanterix click here

 

About Quanterix

 

Quanterix is a company that’s digitizing biomarker analysis with the goal of
advancing the science of precision health. The company’s digital health
solution, Simoa, has the potential to change the way in which healthcare is
provided today by giving researchers the ability to closely examine the
continuum from health to disease. Quanterix’ technology is designed to enable
much earlier disease detection, better prognoses and enhanced treatment methods
to improve the quality of life and longevity of the population for generations
to come. The technology is currently being used for research applications in
several therapeutic areas, including oncology, neurology, cardiology,
inflammation and infectious disease. The company was established in 2007 and is
located in Billerica, Massachusetts.

 

Forward-Looking Statements

 

This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. Words such as "may," "will,"
"expect," "plan," "anticipate," "estimate," "intend" and similar expressions (as
well as other words or expressions referencing future events, conditions or
circumstances) are intended to identify forward-looking statements.
Forward-looking statements in this news release are based on Quanterix’
expectations and assumptions as of the date of this press release. Each of these
forward-looking statements involves risks and uncertainties. Factors that may
cause Quanterix’ actual results to differ from those expressed or implied in the
forward-looking statements in this press release are discussed in Quanterix’
filings with the U.S. Securities and Exchange Commission, including the "Risk
Factors" sections contained therein. Except as required by law, Quanterix
assumes no obligation to update any forward-looking statements contained herein
to reflect any change in expectations, even as new information becomes
available.

 

CONTACTS

Media Contact: 

PAN Communications 

Staci Didner, 407 734 7325
Pan.quanterix@pancomm.com

 

Investor Relations Contact:

Stephen Hrusovsky

shrusovsky@quanterix.com

 



Page 20

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

EXHIBIT 11.10

 

ALTERNATIVE DISPUTE RESOLUTION

 

1.       Prior to commencing an ADR proceeding, a Party shall first send written
notice of the dispute to the other Party for attempted resolution by good faith
negotiations between the Parties’ respective presidents (or their designees) of
the affected subsidiaries, divisions, or business units. If the dispute is not
resolved within twenty-eight (28) days after receipt of the notice of dispute,
or if the Parties fail to meet within such twenty-eight (28) day period, then
either Party may initiate an ADR proceeding as provided herein with respect to
such dispute.

 

2.       To begin an ADR proceeding, a Party shall provide written notice to the
other Party of the issues related to the dispute to be resolved by ADR. Within
fourteen (14) days after its receipt of such notice, the other Party may, by
written notice to the Party initiating the ADR, add additional issues related to
the dispute to be resolved within the same ADR. 

 

2.       Within twenty-one (21) days following the initiation of the ADR
proceeding, the Parties shall select a mutually acceptable independent,
impartial and conflicts-free neutral to preside in the resolution of any
disputes in this ADR proceeding. If the Parties are unable to agree on a
mutually acceptable neutral within such period, each Party shall select one
independent, impartial and conflicts-free neutral and those two neutrals shall
select a third independent, impartial and conflicts-free neutral within ten (10)
days thereafter.  None of the neutrals selected may be current or former
employees, officers or directors of either Party or its Affiliates.

 

3.       No earlier than twenty-eight (28) days or later than fifty-six (56)
days after selection is completed, the neutral(s) shall hold a hearing to
resolve each of the issues identified by the Parties. The ADR proceeding shall
take place at a location to be mutually agreed upon by the Parties. If the
Parties cannot agree upon the location, the neutral(s) shall designate the
location, which location shall not be the principal place of business of either
Party. 

 

4.       At least seven (7) days prior to the hearing, each Party shall submit
the following to the other Party and the neutral(s): 

 

(a)        a copy of all exhibits on which such Party intends to rely in any
oral or written presentation to the neutral(s);  

 

(b)        a list of any witnesses such Party intends to call at the hearing,
and a short summary of the anticipated testimony of each witness; 

 

(c)        a proposed ruling on each issue to be resolved, together with a
request for a specific damage award or other remedy for each issue. The proposed
rulings and remedies shall not contain any recitation of the facts or any legal
arguments and shall not exceed one (1) page per issue. The Parties agree that
neither side shall seek as part of its remedy any punitive damages.

 

(d)        a brief in support of such Party’s proposed rulings and remedies,
provided that the brief shall not exceed twenty (20) pages. This page limitation
shall apply regardless of the number of issues raised in the ADR proceeding. 

 



Page 21

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

Except as expressly set forth in subparagraphs 4(a) - 4(d), no discovery shall
be required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents. 

 

5.       The hearing shall be conducted on two (2) consecutive days and shall be
governed by the following rules: 

 

(a)        Each Party shall be entitled to five (5) hours of hearing time to
present its case. The neutral(s) shall determine whether each Party has had the
five (5) hours to which it is entitled. 

 

(b)        Each Party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the Party
conducting the cross-examination. 

 

(c)        The Party initiating the ADR shall begin the hearing and, if it
chooses to make an opening statement, shall address not only issues it raised
but also any issues raised by the responding Party. The responding Party, if it
chooses to make an opening statement, also shall address all issues raised in
the ADR. Thereafter, the presentation of regular and rebuttal testimony and
documents, other evidence, and closing arguments shall proceed in the same
sequence. 

 

(d)        Except when testifying, witnesses shall be excluded from the hearing
until closing arguments. 

 

(e)        Settlement negotiations, including any statements made therein,
relating to any of the issues to be resolved in the ADR proceeding, regardless
of when those negotiations occurred, shall not be admissible under any
circumstances. Affidavits prepared for purposes of the ADR proceeding also shall
not be admissible. As to all other matters, the neutral(s) shall have sole
discretion regarding the admissibility of any evidence. 

 

6.       Within seven (7) days following completion of the hearing, each Party
may submit to the other Party and the neutral(s) a post-hearing brief in support
of its proposed rulings and remedies, provided that such brief shall not contain
or discuss any new evidence and shall not exceed ten (10) pages. This page
limitation shall apply regardless of the number of issues raised in the ADR
proceeding. 

 

7.        The neutral(s) shall rule on each disputed issue within fourteen (14)
days following completion of the hearing. Such ruling shall adopt in its
entirety the proposed ruling and remedy of one of the Parties on each disputed
issue but may adopt one Party’s proposed rulings and remedies on some issues and
the other Party’s proposed rulings and remedies on other issues. The neutral(s)
shall not issue any written opinion or otherwise explain the basis of the
ruling. 

 

8.       The neutral(s) shall be paid a reasonable fee plus expenses. These fees
and expenses, along with the reasonable legal fees and expenses of the
prevailing Party (including all expert witness fees and expenses), the fees and
expenses of a court reporter, and any expenses for a hearing room, shall be paid
as follows: 

 



Page 22

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH INFORMATION HAS BEEN OMITTED BECAUSE (i) IT IS NOT MATERIAL,
AND (ii) IT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF DISCLOSED.

 

(a)         If the neutral(s) rule(s) in favor of one Party on all disputed
issues in the ADR, the losing Party shall pay one hundred percent (100%) of such
fees and expenses. 

 

(b)        If the neutral(s) rule(s) in favor of one Party on some issues and
the other Party on other issues, the neutral(s) shall issue with the rulings a
written determination as to how such fees and expenses shall be allocated
between the Parties. The neutral(s) shall allocate fees and expenses in a way
that bears a reasonable relationship to the outcome of the ADR, with the Party
prevailing on more issues, or on issues of greater value or gravity, recovering
a relatively larger share of its legal fees and expenses. 

 

9.       The rulings of the neutral(s) and the allocation of fees and expenses
shall be binding, non-reviewable, and non-appealable, and may be entered as a
final judgment in any court having jurisdiction.

 

10.      Except as provided in paragraph 9 or as required by applicable Law, the
existence of the dispute, any settlement negotiations, the ADR hearing, any
submissions (including exhibits, testimony, proposed rulings, and briefs), and
the rulings shall be deemed Confidential Information. The neutral(s) shall have
the authority to impose sanctions for unauthorized disclosure of Confidential
Information.

 

11.      All ADR hearings shall be conducted in the English language.

 

12.      Each Party shall have the right to be represented by counsel in an ADR
proceeding.

 



Page 23

 